PLEUS, J.
Hazelett appeals the denial of his emergency motion to vacate final judgment and lien sale. He argues that the final judgment and lien sale should have been vacated because his property was protected by homestead. The lower court conducted an evidentiary hearing on the homestead issue. As the property owner, Hazelett had the burden of establishing the homestead character of his property as of the time the lien attached. See Avila South Condominium Ass’n, Inc. v. Kappa Corp., 347 So.2d 599, 605 (Fla.1977). After conflicting evidence was presented, the trial court found that the property was not protected by homestead status. We have reviewed the trial court’s determination and find no error.
AFFIRMED.
GRIFFIN and PALMER, JJ., concur.